
	

113 S1460 IS: FISA Judge Selection Reform Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1460
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Blumenthal (for
			 himself, Mr. Wyden,
			 Mr. Udall of New Mexico,
			 Mr. Tester, Ms.
			 Baldwin, Mr. Heinrich,
			 Mr. Schatz, Mr.
			 Durbin, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create two additional judge positions on the court
		  established by the Foreign Intelligence Surveillance Act of 1978 and modify the
		  procedures for the appointment of judges to that court, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the FISA Judge Selection Reform Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)FISA
			 CourtThe term FISA Court means the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1803(a)).
			(2)FISA Court of
			 ReviewThe term FISA Court of Review means the court
			 of review established under section 103(b) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(b)).
			3.Reforms to the
			 Foreign Intelligence Surveillance Court
			(a)FISA Court
			 judges
				(1)Number and
			 designation of judgesSection 103(a)(1) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)(1)) is amended to read
			 as follows:
					
						(1)(A)There is a court
				(referred to in this paragraph as the FISA Court) which shall have
				jurisdiction to hear applications for and to grant orders approving electronic
				surveillance anywhere within the United States under the procedures set forth
				in this Act.
							(B)(i)The FISA Court shall
				consist of 13 judges, one of whom shall be designated from each judicial
				circuit (including the United States Court of Appeals for the District of
				Columbia and the United States Court of Appeals for the Federal
				Circuit).
								(ii)The Chief Justice of the United
				States shall—
									(I)designate each judge of the FISA Court
				from the nominations made under subparagraph (C); and
									(II)make the name of each judge of the
				FISA Court available to the public.
									(C)(i)When a vacancy occurs
				in the position of a judge of FISA Court from a judicial circuit, the chief
				judge of the circuit shall propose a district judge for a judicial district
				within the judicial circuit to be designated for that position.
								(ii)If the Chief Justice does not
				designate a district judge proposed under clause (i), the chief judge shall
				propose 2 other district judges for a judicial district within the judicial
				circuit to be designated for that position and the Chief Justice shall
				designate 1 such district judge to that position.
								(D)No judge of the FISA Court (except
				when sitting en banc under paragraph (2)) shall hear the same application for
				electronic surveillance under this Act which has been denied previously by
				another judge of the FISA Court.
							(E)If any judge of the FISA Court denies
				an application for an order authorizing electronic surveillance under this Act,
				such judge shall provide immediately for the record a written statement of each
				reason for the judge's decision and, on motion of the United States, the record
				shall be transmitted, under seal, to the court of review established in
				subsection
				(b).
							.
				(2)TenureSection
			 103(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(b))
			 is amended by striking redesignation, and all that follows
			 through the end and inserting redesignation..
				(3)Implementation
					(A)IncumbentsA
			 district judge designated to serve on the court established under section
			 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a))
			 before the date of enactment of this Act may continue to serve in that position
			 until the end of the term of the district judge under section 103(d) of such
			 Act, as in effect on the day before the date of enactment of this Act.
					(B)Initial
			 appointment and termNotwithstanding any provision of section 103
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803), as
			 amended by paragraphs (1) and (2), and not later than 180 days after the date
			 of enactment of this Act, the Chief Justice of the United States shall—
						(i)designate a
			 district court judge who is serving in a judicial district within the District
			 of Columbia circuit and proposed by the chief judge of such circuit to be a
			 judge of the FISA Court for an initial term of 7 years; and
						(ii)designate a
			 district court judge who is serving in a judicial district within the Federal
			 circuit and proposed by the chief judge of such circuit to be a judge of the
			 FISA Court for an initial term of 4 years.
						(b)Court of
			 ReviewSection 103(b) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1803(b)) is amended—
				(1)by striking
			 The Chief Justice and inserting (1) Subject to paragraph
			 (2), the Chief Justice; and
				(2)by adding at the
			 end the following:
					
						(2)The Chief Justice may designate a
				district court judge or circuit court judge to a position on the court
				established under paragraph (1) only if at least 5 associate justices approve
				the designation of such
				individual.
						.
				4.Study and report
			 on diversity and representation on the FISA Courts
			(a)StudyThe
			 Committee on Intercircuit Assignments of the Judicial Conference of the United
			 States shall carry out a study on how to ensure judges are appointed to the
			 FISA Court and the FISA Court of Review in a manner that ensures such Courts
			 are diverse and representative.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Committee on
			 Intercircuit Assignments shall submit to Congress a report on the study carried
			 out under subsection (a).
			
